Citation Nr: 1746455	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  13-12 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent prior to August 7, 2015, and in excess of 40 percent thereafter for a low back disability. 

2.  Entitlement to an initial compensable disability rating for gastroesophageal reflux disease (GERD) prior to January 27, 2017.  

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 until January 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In December 2015, the Veteran had a hearing before the undersigned.  

In a decision dated in August 2016, the Board remanded the issues of entitlement to an initial disability rating in excess of 20 percent for a low back disability, entitlement to an initial compensable disability rating for GERD, and entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  A May 2017 rating decision granted increased disability ratings for the Veteran's low back and GERD; notably, the Veteran's GERD was assigned a maximum schedular 60 percent disability rating, effective January 27, 2017.  As this is considered a full grant of benefits sought on appeal, the Board need not consider the rating period since January 27, 2017 regarding the Veteran's GERD.  However, for the rating period where the assigned disability rating for the Veteran's GERD was less than the maximum available, the Veteran's claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board finds the actions specified in the August 2016 remand with regard to the Veteran's low back and peripheral neuropathy of the right lower extremity claims have been completed.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's GERD claim.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  When a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

Additionally, the Board notes the August 2016 remand on the issue of entitlement to payment or reimbursement of travel expenses incurred for a medical appointment on June 17, 2015, is still under development by the RO.  This will be the subject of a later Board decision, if appropriate.

The issues of entitlement to an initial compensable disability rating for GERD prior to January 27, 2017, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 7, 2015, the Veteran's service-connected low back condition was primarily manifested by pain and limitation of flexion of the thoracolumbar spine to, at most, 60 degrees, with no incapacitating episodes during the past 12 months.  

2.  Since August 7, 2015, the Veteran's service-connected low back condition was primarily manifested by pain, difficulty standing for extended period of time, and limited range of motion, but no finding of ankylosis.   

3.  The Veteran's peripheral neuropathy of the right lower extremity was manifested by symptoms comparable to no more than moderate incomplete paralysis, with some sensory loss, and diminished reflexes and strength deficits.


CONCLUSIONS OF LAW

1.  For the period prior to August 7, 2015, the criteria for an initial disability rating in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  For the period since August 7, 2015, the criteria for an initial disability rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

3.  The criteria for an initial disability rating of 20 percent for peripheral neuropathy of the right lower extremity, and no greater, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In December 2015, the Veteran had a hearing before the undersigned Veterans Law Judge in which he provided testimony and argument on the issues currently on appeal.  Neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The discussion below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

The Veteran is seeking increased ratings for his low back disability and peripheral neuropathy of the right lower extremity.  Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Low Back 

The Veteran contends that he is entitled to a higher rating.  Specifically, stating in his December 2015 Board hearing that he could only stand for a couple of minutes without an assisted device, could ambulate approximately 10 to 15 feet, and used a walker in his home 90 percent of the time.  

The Veteran is currently rated at 20 percent prior to August 7, 2015, and 40 percent thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome.  Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  Such regulations were provided to the Veteran in the April 2013 statement of the case and will not be repeated.  

The evidence of record prior to August 7, 2015, reveals the Veteran does not warrant a disability rating in excess of 20 percent for his low back disability.  Indeed, his flexion was at worst limited to 60 degrees with painful motion.  See February 2009 VA examination.  Also, VA and private treatment records reveal he had decreased range of motion and painful flexion, but no indication of forward flexion to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The weight of the evidence shows he had motion in his lumbar spine.  See April 2013 VA treatment record (noting he had trouble bending, walking, and limited range of motion); see also, December 2013 VA treatment record (noting the Veteran complained of lumbar pain but was able to bend forward to lace his boots); see also, February 2014, March 2014, August 2014, and June 2015 private treatment records from Dr. A.D.W. (noting range of motion was limited and painful flexion).  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Board finds the Veteran's symptoms are adequately contemplated by his 20 percent disability rating based on painful motion and flexion greater than 30 degrees, but not greater than 60 degrees, and he is not entitled to a higher rating prior to August 7, 2015.  

For the period since August 7, 2015, the evidence of record reveals the Veteran does not warrant a disability rating in excess of 40 percent for his low back disability.  Indeed, the medical treatment records do not reflect, and the Veteran has not asserted, that he experiences unfavorable ankylosis of the spine.  The August 2015 VA examiner found the Veteran was in significant pain, ambulates with a walker, and has limited range of motion and endurance; however, the examiner found no evidence of ankylosis.  While a March 2016 private treatment record from Dr. A.M.C. notes the Veteran could not stand upright, a February 3, 2016, VA treatment record notes the Veteran could walk household distances with a rollator or cane and drove, and a February 29, 2016, VA treatment record notes the Veteran's range of motion was within functional limits and he was able to maintain self-care with modified independence and independent transfers with difficulty from sitting to standing.  

The Board notes the August 2015 VA examiner found the Veteran had IVDS with episodes of bed rest having a total duration of at least six weeks during the past 12 months, noting that this finding was supported by the Veteran's reported medical history of being given bed rest for several months this year due to pain without documentation.  It is clear this finding was based on the Veteran's reported medical history and not based on actual evidence of prescribed bedrest by a physician.  Moreover, the record is void of any prescribed bedrest in the past 12 months.  While the Veteran may choose to voluntarily restrict his activities when he is experiencing increased pain that is not how VA's regulations define an incapacitating episode.  As such, a disability rating in excess of 40 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In considering these rating criteria, the Board has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, the Board finds the Veteran's symptoms are adequately contemplated by his 40 percent disability rating since August 7, 2015, based on painful motion and flexion 30 degrees or less and he is not entitled to a higher rating.

The Board has also considered whether separate ratings are warranted for any additional neurological impairment attributed to the Veteran's low back for the entire period on appeal.  The Board notes the Veteran is service connected for peripheral neuropathy of the right lower extremity associated with his low back disability that will be discussed below.  As a May 2017 rating decision denied entitlement to service connection for peripheral neuropathy of the left lower extremity, which the Veteran has yet to appeal, the Board is not addressing such disability in this decision.  The Board finds the evidence of record is absent any evidence of other neurological symptoms related to the spine during the pendency of the entire appeal.  Accordingly, additional separate ratings for neurological abnormalities is not warranted.

Therefore, the Board finds the evidence of record does not warrant a rating in excess of 20 percent prior to August 7, 2015, or in excess of 40 percent thereafter for the Veteran's low back disability.  The Veteran disagrees with the assigned effective date for the 40 percent rating, arguing it should be retroactive to 2004.  However, VA assigns staged ratings where the medical evidence indicates a change in the severity of a condition while the appeal was pending.  Here, the medical evidence from 2015 clearly showed decreased functioning as compared to earlier medical evidence, and the Board finds that is the appropriate date as of which to stage his rating.  As the preponderance of the evidence is against assignment of any higher ratings for any time period, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Peripheral Neuropathy of the Right Lower Extremity

The Veteran contends that he is entitled to a higher rating for peripheral neuropathy of the right lower extremity due to pain and numbness.   

The Veteran is currently in receipt of a 10 percent rating for his peripheral neuropathy of the right lower extremity under Diagnostic Code 8520.  Diseases of the peripheral nerves are evaluated under the Schedule of Ratings for Diseases of the Peripheral Nerves.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540, 8610-8630, and 8710-8730.  Disabilities associated with the sciatic nerves are evaluated under Diagnostic Code 8520.  Also, Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  Such regulations were provided to the Veteran in the May 2017 statement of the case and will not be repeated here.  

In addition, in rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  A Note at the beginning of 38 C.F.R. § 4.124a indicates that disability from neurological disorders is rated from 10 percent to 100 percent in proportion to the impairment of motor, sensory, or mental function, and that with partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The words mild, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration and that, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a; see also 38 C.F.R. § 4.123; 38 C.F.R. § 4.124.  

Affording the Veteran the benefit of the doubt, the Board finds the Veteran's symptoms meet a moderate level of incomplete paralysis.  Indeed, the Veteran has continuously reported pain and numbness and the August 2015 VA examiner found the Veteran's radiculopathy symptoms included moderate constant pain, mild numbness, hyperactive reflexes, and 4/5 muscle strength in the right lower extremity.  

The Board finds that, with the exception of hypoactive reflexes and slightly decreased strength shown in the right lower extremity, symptoms present are primarily sensory in nature.  38 C.F.R. § 4.124a provides that, when neurological involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The Board finds that because the Veteran's neuropathy symptoms are largely sensory with only some decrease in reflexes and decrease in strength noted in the right lower extremity, service-connected peripheral neuropathy of the right lower extremity is no more than moderate in degree and does not more nearly approximate a rating based on moderately severe, severe, or complete paralysis.  Indeed, there is no evidence of organic changes, such as muscle atrophy or trophic changes, which would warrant a higher rating.  See February 2014, March 2014, August 2014, and June 2015 private treatment records from Dr. A.D.W. (noting no atrophy or deformities); see also, August 2015 VA examination (finding no muscle atrophy).  Although the August 2015 VA examiner found the Veteran had severe intermittent pain, the same examiner found the overall severity of radiculopathy on the right side was mild and sensory examination for light touch was normal in the right upper anterior thigh, thigh/knee, lower leg and ankle, and right foot and toes.  Moreover, an August 2015 VA treatment record found no sensory deficits to pinprick sensation and light touch.  Therefore, the Board finds a rating in excess of 20 percent is not warranted.  

For these reasons, the Board finds that the weight of the evidence establishes that the Veteran's peripheral neuropathy of the right lower extremity most closely approximates the 20 percent criteria, but no greater.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for a low back disability prior to August 7, 2015, is denied.  

Entitlement to an initial disability rating in excess of 40 percent for a low back disability since August 7, 2015, is denied.  

Entitlement to an initial 20 percent disability rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of veterans' benefits.


REMAND

The August 2016 Board remand stated the Veteran should be afforded a new VA examination to assess the current nature, extent and severity of his service-connected GERD.  The examiner was instructed to specifically opine as to whether the Veteran's vocal cord polyps/dysplasia, ulcerations in the esophagus and larynx, and dysphagia are part and parcel of his service-connected GERD.  

The Veteran was afforded a VA examination in January 2017, in which the examiner found the Veteran had persistently recurrent epigastric distress, dysphagia, pyrosis, reflux, regurgitation, pain, and sleep disturbance.  However, the Board finds the examination to be inadequate because the examiner failed to address whether the Veteran's vocal cord polyps/dysplasia and ulcerations in the esophagus and larynx were part and parcel of his service-connected GERD.  Therefore, the Board finds a remand for a VA medical opinion is necessary to fully comply with the August 2016 remand directives.  

Also, as noted above, with regard to the claim for TDIU, the Court stated that when the issue of entitlement to a TDIU rating for a particular service-connected disability or disabilities is raised in connection with a claim for an increased rating for such disability or disabilities, the Board has jurisdiction to consider that issue.  See Rice, supra.  The Court indicated that if the Board determines that further action by the RO is necessary with respect to the issue, the Board should remand that issue.  Here, the Veteran submitted substantive appeals in June 2017 and in one stated he was "disabled totally since 2004."  Since all of his service-connected disabilities except tinnitus are currently on appeal, the Board finds the Veteran's statement sufficient to raise a claim of TDIU under Rice.  However, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter, pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.

2.  Request the January 2017 examiner -Dr. C.- (or suitable substitute), review the claims file and offer an addendum opinion specifically addressing whether the Veteran's vocal cord polyps/dysplasia and ulcerations in the esophagus and larynx were part and parcel of his service-connected GERD.  

The claims file and a copy of this remand should be provided to the VA examiner for review.  A detailed rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond.

3.  After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


